FILED
                               FOR PUBLICATION                                 SEP 09 2013

                                                                          MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                            U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-50417

              Plaintiff - Appellee,              D.C. No. 3:10-cr-00558-BTM-1

  v.
                                                 ORDER
SALVADOR HERNANDEZ-
ESTRADA,

              Defendant - Appellant.



KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.